Citation Nr: 1512525	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD) prior to April 2, 2014, and greater than 50 percent from April 1, 2014, forward.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board remanded this claim in February 2014 for further development.  It now returns for appellate review.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2013.  A transcript is of record.

The issues of entitlement to an initial rating in excess of 70 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's PTSD has resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD have been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial rating greater than 30 percent for PTSD prior to April 2, 2014, and greater than 50 percent from April 1, 2014, forward

The Veteran claims entitlement to an initial rating greater than 30 percent, and entitlement to a rating greater than 50 percent as of April 1, 2014, for PTSD.  For the following reasons, the Board finds that entitlement to a rating of 70 percent has been established for the entire time period on appeal.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD has been assigned an initial rating of 30 prior to April 1, 2014, and a rating of 50 percent from April 1, 2014, forward, under Diagnostic Code (DC) 9411, which pertains to PTSD.  See 38 C.F.R. § 4.130.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9434.

Under the Rating Formula, a 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment).

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

The Veteran's PTSD is entitled to an initial rating of 70 percent.  In this regard, the Veteran's symptoms and functional impairment show deficiencies in most areas, such as work, family relations, or mood.  More specifically, in a March 2011 release of information form, the Veteran stated that she is unable to stay at any job for a long time due to lack of concentration, lack of focus, feeling stressed out, depression, anxious moments, mood swings, feeling paranoid at times, feeling totally overwhelmed, and low self-esteem.  She also noted that she was currently working two or three days a week with days missed due to her depression and lack of concentration, which resulted in being written up by her employer.

The July 2011 VA examination report reflects that the Veteran had sleep impairment, panic attacks three or four times a week and suicidal thoughts.

An October 2011 letter from the Veteran's VA licensed clinical social worker (LCSW) stated that she had been working with the Veteran for over one year and that the Veteran has severe anxiety and depression.  The October 2011 letter also states that the Veteran is unable to hold down a job for any length of time and that she has severe insomnia, feelings of hopelessness/sadness, anxiety attacks, and anhedonia.

The Veteran has continued to reiterate the presence of these symptoms throughout the pendency of this claim.  For example, in a November 2011 letter she stated that she lacks concentration, making it harder to work, and that she has insomnia, irritability, hopelessness, lack of motivation, severe mood swings, depression, anxiety, and panic attacks.

In April 2012, the Veteran's VA LCSW stated that the Veteran has great difficulty maintaining employment due to anxiety/panic attacks, depressive symptoms such as little energy, insomnia, mood swings, and irritability.  The VA LCSW also stated that the Veteran has difficulty dealing with stress and is easily frustrated and distracted, which has affected her marriage.

In the Veteran's December 2012 notice of disagreement, she stated that she suffers from panic attacks once a week and sometimes twice in one day.  She also stated that she has impaired judgment with serious mood swings and that some days she forgets normal daily activities, such as taking a shower.

In her February 2013 substantive appeal (Form 9) the Veteran stated she has depression, thoughts of suicide, panic attacks, recurrent dreams, paranoia, anxiety, anger, irritability, and mood swings.

The Veteran's occupational and social impairments are also evident in her VA treatment records.  More specifically, in an April 2013 VA treatment record the Veteran reported missing work due to severe anxiety.  In a June 2013 VA treatment record, the Veteran admitted she hadn't bathed or changed her clothes in three days and she claimed to feel somewhat more paranoid.  A July 2013 VA treatment record reflects that the Veteran had a panic attack on her way to work, during which the Veteran could not breath and felt heaviness in her chest.  The Veteran stated that she did not plan on going back to work until she felt better.  In a separate July 2013 VA treatment record, the Veteran reported sleeping 15 hours each day and that she had little motivation, was depressed and felt hopeless at times.  The Veteran also verbalized some paranoid ideation.  Finally, in an August 2013 VA treatment record, the Veteran stated that she was on leave from work and that she was not sure she can even manage part time work as the stress is too much for her.

The Veteran's VA LCSW wrote in February and October 2014 that the Veteran's depression and anxiety with panic attacks have significantly increased over the past several years.  The letters also state that the Veteran has started to neglect her personal appearance/hygiene and that she is now exhibiting paranoid ideation.  Finally, the letters also state that the Veteran sought crisis services on more than one occasion in the past year.

The evidence is at odds with the July 2011 VA examiner's finding that the Veteran has "occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but generally satisfactory functioning (routine behavior, self care and conversation normal)" as well as the examiner's assignment of a GAF score of 60, which indicates moderate difficulty in social, occupational, or school functioning.  However, the evidence is in at least a state of equipoise with regards to whether the Veteran's disability picture more nearly approximates the criteria required for an initial 70 percent rating for PTSD.

Accordingly, resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 70 percent for PTSD have been satisfied and the appeal is granted to that extent.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411.

ORDER

Entitlement to an initial rating of 70 percent for PTSD is granted, subject to the law governing payment of monetary benefits.


REMAND

Entitlement to an initial rating in excess of 70 percent for PTSD; Entitlement to a TDIU

While the Board sincerely regrets the additional delay, another remand is required to ensure compliance with the Board's prior remand directives and to obtain a complete record upon which to make an informed decision.

In the February 2014 remand directives, the Board instructed that a new VA psychiatric examination be performed and that a Global Assessment of Functioning (GAF) score be provided in the examination report, together with an explanation of the significance of that score.  A VA examination was performed in April 2014, but it does not include a GAF score or an explanation as to why a GAF score was not provided.  Consequently, the case must be remanded for further action, as there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

In addition, the Veteran's SSA records must be made a part of the claims file.  In January 2015, the Veteran submitted a letter from the SSA which states that the Veteran was approved for disability benefits, as well as a psychiatric evaluation performed by a psychologist for the SSA, indicating that the Veteran's SSA disability benefits are based, at least in part, on the Veteran's PTSD.  As the Veteran's SSA records may support the appellant's claims, they must be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c) (2014); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (holding that VA is required to obtain medical records "if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits").  As the Veteran received ongoing treatment, any recent VA treatment records should also be obtained.

The claim of entitlement to a TDIU is deferred, as it is inextricably intertwined with the claim for a 100 percent schedular rating for PTSD.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records from the Wilmington, Lyons, and Northfield VA treatment facilities. 

2.  Request from the SSA complete copies of any disability determination it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision.  If these records are not available, a negative reply is required.

3.  Then, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA psychiatric examination.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished

In regard to the Veteran's PTSD, the examiner must conduct a detailed mental status examination and should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are specifically attributable to her service-connected PTSD. 

The examiner must also discuss the effect, if any, of the Veteran's PTSD on her social and occupational adaptability.

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

4. Finally, after completing any other development that may be warranted, readjudicate the claims of entitlement to an initial rating in excess of 70 percent for PTSD and entitlement to a TDIU.  If the benefit sought is not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


